      Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


 JAMES CONTANT, et al.,

                 Plaintiffs,                Case No. 17-cv-3139-LGS
 v.
                                            (related to No. 13-cv-7789-LGS)
 BANK OF AMERICA
 CORPORATION, et al.,                       ECF CASE

                 Defendants.




 X X X X X X X X FINAL JUDGMENT, ORDER OF DISMISSAL WITH PREJUDICE, AND
[PROPOSED]
 ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENTS
      Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 2 of 17




         WHEREAS, the Action 1 is pending before this Court;

         WHEREAS, Class Plaintiffs 2 and Defendants Citigroup Inc., Citibank, N.A., Citicorp, and

Citigroup Global Markets Inc. (“Citigroup”) have entered into and executed a Stipulation and

Agreement of Settlement (the “Citigroup Settlement”) that has been attached as Exhibit A to the

Declaration of Michael Dell’Angelo in Support of Plaintiffs’ Motion for Preliminary Approval of

Settlements and Certifications of the Proposed Settlement Classes for Settlement Purposes that

Plaintiffs filed in connection with their Motion for Preliminary Approval of the Citigroup and

MUFG Bank Settlements, ECF No. 274 (“Dell’Angelo Citigroup and MUFG Bank Settlement

Decl.”); Plaintiffs and Defendant MUFG Bank, Ltd. (formerly known as the Bank of Tokyo-

Mitsubishi UFJ, Ltd.) (“MUFG Bank”) have entered into and executed a Stipulation and

Agreement of Settlement (the “MUFG Bank Settlement”) that has been attached as Exhibit B to

the Dell’Angelo Citigroup and MUFG Bank Settlement Declaration; Plaintiffs and Standard

Chartered Bank (“SC”) have entered into and executed a Stipulation and Agreement of Settlement

(the “SC Settlement”) that has been attached as Exhibit A to the Declaration of Michael

Dell’Angelo in Support of Plaintiffs’ Motion for Preliminary Approval of Settlements and

Certifications of the Proposed Settlement Classes for Settlement Purposes that Plaintiffs filed in

connection with their Motion for Preliminary Approval of the SC, SG, and Group Settlements,

ECF No. 418 (“Dell’Angelo SC, SG, and Group Settlement Decl.”); Plaintiffs and Société

Générale (“SG”) have entered into and executed a Stipulation and Agreement of Settlement (the

“SG Settlement”) attached as Exhibit B to the Dell’Angelo SC, SG, and Group Settlement


1
  As defined in the Settlements, “Action” means Contant, et al. v. Bank of America Corp., et al., No. 1:17-cv-03139-
LGS (S.D.N.Y.).
2
  As defined in the Settlements, “Class Plaintiffs” or “Plaintiffs” are James Contant (the “New York Plaintiff”), Sandra
Lavender (the “Arizona Plaintiff”), Victor Hernandez and Martin-Han Tran (together, the “California Plaintiffs”), FX
Primus Ltd. and Carlos Gonzalez (together, the “Florida Plaintiffs”), Ugnius Matkus (the “Illinois Plaintiff”), Charles
G. Hitchcock III (the “Massachusetts Plaintiff”), Jerry Jacobson (the “Minnesota Plaintiff”), and Tina Porter and Paul
Vermillion (together, the “North Carolina Plaintiffs”).


                                                           2
      Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 3 of 17




Declaration; and Plaintiffs and Defendants Bank of America Corporation, Bank of America, N.A.,

and Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Bank of America”); Barclays Bank

PLC and Barclays Capital Inc. (“Barclays”); BNP Paribas (identified in the Complaint as BNP

Paribas Group), BNP Paribas US Wholesale Holdings Corp., previously known as BNP Paribas

North America, Inc., and BNP Paribas Securities Corp., which now includes BNP Paribas Prime

Brokerage, Inc. (“BNP Paribas”); Credit Suisse AG and Credit Suisse Securities (USA) LLC

(“Credit Suisse”); Deutsche Bank AG (“Deutsche Bank”); The Goldman Sachs Group, Inc. and

Goldman, Sachs & Co. (now known as Goldman Sachs & Co. LLC) (“Goldman Sachs”); HSBC

Bank plc, HSBC North America Holdings, Inc., HSBC Bank USA, N.A., and HSBC Securities

(USA) Inc. (“HSBC”); JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. (“JPMorgan”);

Morgan Stanley, Morgan Stanley & Co. LLC, and Morgan Stanley & Co. International plc

(“Morgan Stanley”); RBC Capital Markets, LLC (“RBC”); The Royal Bank of Scotland plc (now

known as NatWest Markets Plc) and RBS Securities Inc. (now known as NatWest Markets

Securities Inc.) (“RBS”); UBS AG, UBS Group AG, and UBS Securities LLC (“UBS”)

(collectively, “Group Settling Defendants”) (together with Citigroup, MUFG Bank, SC, and SG,

“Settling Defendants”) (together with Class Plaintiffs, “Settling Parties”), have entered into and

executed a Stipulation and Agreement of Settlement (the “Group Settlement”) attached as Exhibit

C to the Dell’Angelo SC, SG, and Group Settlement Declaration. 3

        WHEREAS, in full and final settlement of the Released Claims in this Action, Citigroup

has agreed to pay an amount of $9,950,000 (the “Citigroup Settlement Amount”);

        WHEREAS, in full and final settlement of the Released Claims in this Action, MUFG has

agreed to pay an amount of $985,000 (the “MUFG Bank Settlement Amount”);


3
 The Citigroup Settlement, MUFG Bank Settlement, SC Settlement, SG Settlement, and Group Settlement are defined
collectively as the “Settlements.”


                                                      3
     Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 4 of 17




       WHEREAS, in full and final settlement of the Released Claims in this Action, SC has

agreed to pay an amount of $1,720,000 (the “SC Settlement Amount”);

       WHEREAS, in full and final settlement of the Released Claims them in this Action, SG

has agreed to pay an amount of $975,000 (the “SG Settlement Amount”);

       WHEREAS, in full and final settlement of the Released Claims in this Action, Group

Settling Defendants have agreed to pay a total amount of $10,000,000 (the “Group Settlement

Amount”);

       WHEREAS, Plaintiffs have filed a Motion for Final Approval of Class Settlements,

pursuant to Federal Rule of Civil Procedure 23(e), for an order (1) granting final approval of the

proposed Settlements as fair, reasonable, and adequate, and directing the consummation of the

Settlements according to their terms; (2) granting final approval of the proposed plan of allocation;

(3) finding that the notice, as implemented, satisfies the requirements of due process and Federal

Rule of Civil Procedure 23; (4) directing that this Action shall be dismissed with prejudice and

without costs with respect to Settling Defendants, Credit Suisse Group AG, and Deutsche Bank

Securities Inc., and final judgment of that dismissal be entered; (5) directing that the releases in

the Settlements shall be deemed effective as of the Effective Date specified therein; (6) ordering

that the Releasing Parties are permanently enjoined and barred from instituting, commencing, or

prosecuting any action asserting any Released Claims as defined under the Settlements against any

Released Party; (7) ordering that rulings, orders, and judgments in this Action shall not have any

res judicata, collateral estoppel, or offensive collateral estoppel effect with respect to any non-

released claims; (8) retaining with the Court the exclusive jurisdiction over the Settlements,

including administration and consummation of the Settlements; and (9) such other and further

relief as the Court deems appropriate;




                                                 4
     Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 5 of 17




       WHEREAS, by Orders July 29, 2019 and July 17, 2020 (the “Preliminary Approval

Orders”), this Court: (a) preliminarily approved the Settlements and Plan of Allocation; (b)

preliminarily certified the Settlement Classes; (c) ordered that notice of the Settlement Agreements

be provided to potential members of the Settlement Classes; (d) provided members of the

Settlement Classes with the opportunity either to exclude themselves from the Settlement Classes

or to object to any of the proposed Settlements; (e) designated Berger Montague PC as settlement

class counsel for the Settlement Classes (“Class Counsel”); and (f) scheduled a hearing regarding

final approval of the Settlements on November 19, 2020 at 11:30 am;

       WHEREAS, due and adequate notice has been given to the Settlement Classes;

       WHEREAS, the 90-day period provided by the Class Action Fairness Act, 28 U.S.C.

§ 1715(d), having expired;

       WHEREAS, the Settling Parties have agreed to the entry of this Final Judgment and Order

Granting Motion for Final Approval of Class Settlements (the “Order” or “Final Approval Order”);

       WHEREAS, the Court conducted a fairness hearing on November 19, 2020 to consider,

among other things, (a) whether the terms and conditions of the Settlements are fair, reasonable,

and adequate to the Settlement Classes, and should therefore be approved; and (b) whether a

judgment should be entered dismissing the Action with prejudice as against Settling Defendants;

       WHEREAS, the Court has considered the Settlements and other documents submitted in

connection with Plaintiffs’ Motion for Final Approval of Class Settlements, and good cause

appearing therefore, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

       1.      This Court has subject matter jurisdiction over this Action and, solely for purposes

of effectuating the Settlements and subject to the express limitations contained in the Settlements,

personal jurisdiction over all Class Members.




                                                 5
        Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 6 of 17




         2.     All terms in initial capitalization used in this Order shall have the same meanings

as set forth in the Settlements, unless otherwise defined herein.

         3.     This Final Approval Order incorporates and makes a part hereof: (a) the Settlement

Agreements, and (b) the Notice Plan, which was previously approved by the Court.

   I.         FINAL APPROVAL OF THE SETTLEMENTS

         4.     Upon review of the record, including the submissions in support of the Settlements,

the Court finds that the Settlements resulted from arm’s-length negotiations between highly

experienced counsel and fall within the range of possible approval.

         5.     Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court hereby

grants final approval of the Settlements in all respects (including, without limitation: the

Settlement Amounts; the Releases; and the dismissal with prejudice of the claims asserted against

Settling Defendants in the Action), and finds that the Settlements are, in all respects, fair,

reasonable, and adequate as to, and in the best interests of, all Class Members, within the meaning

of, and in compliance with all applicable requirements of, Federal Rule of Civil Procedure 23; the

Court directs the Settlements’ consummation according to their terms. In reaching this conclusion,

the Court has considered the factors set forth in City of Detroit v. Grinnell Corp., 496 F.2d 448,

463 (2d Cir.1974), abrogated on other grounds by Goldberger v. Integrated Res., Inc., 209 F.3d

43 (2d Cir. 2000). Moreover, the Court concludes as follows:

                a.     This Action is likely to involve contested and serious questions of law and

                       fact, such that the value of immediate monetary recovery outweighs the

                       risks and uncertain possibility of future relief and protracted and expensive

                       litigation; and




                                                 6
     Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 7 of 17




                 b.     Class Counsel’s judgment that the Settlements are fair, reasonable and

                        adequate, and Class Members’ reaction to the Settlements, are entitled to

                        great weight.

   II.         FINAL APPROVAL OF THE PLAN OF ALLOCATION

          6.     Upon review of the record, the Court finds that the Plan of Allocation proposed in

the May 22, 2020, Declaration of Janet S. Netz, Ph.D, ECF 420-6 (the “Plan of Allocation”), has

a reasonable basis and is fair and adequate. Therefore, the Plan of Allocation is finally approved.

   III.        FINAL APPROVAL OF CLASS NOTICE

          7.     Upon review of the record, the Court finds that the Notice (a) constituted the best

notice practicable under the circumstances; (b) constituted notice that was reasonably calculated,

under the circumstances, to apprise the Settlement Classes of the pendency of the Action; the effect

of the Settlements (including the releases to be provided thereunder); Class Counsel’s motion for

an award of attorneys’ fees and reimbursement of expenses; the right to object to any aspect of the

Settlements, the Plan of Allocation, or the Fee and Expense Application; the right to opt out of the

Settlement Classes; and the right to appear at the Fairness Hearing; (c) constituted due, adequate,

and sufficient notice of the Settlements; and (d) satisfies the requirements of Federal Rules of Civil

Procedure 23(c) and 23(e), due process, and any other applicable law. The Notice is therefore

finally approved.

   IV.         CERTIFICATION OF THE SETTLEMENT CLASSES

          8.     Based on the record before the Court, including the submissions in support of the

Settlements and objections and responses thereto, the Court hereby affirms its determinations in

its preliminary approval orders.




                                                  7
     Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 8 of 17




        9.      Solely for purposes of the Settlements, the Court finds that the requirements of

Federal Rules of Civil Procedure 23(a) and 23(b)(3) have been satisfied, as follows: (a) the

members of the Settlement Classes are so numerous that joinder of all Class Members in the Action

is impracticable; (b) there are questions of law and fact common to the Settlement Classes and

these common questions predominate over any individual questions; (c) the claims of Plaintiffs

are typical of the claims of their respective Settlement Classes; (d) Class Plaintiffs and Class

Counsel have fairly and adequately represented and protected the interests of the Settlement

Classes; and (e) a class action is superior to other available methods for the fair and efficient

adjudication of the controversy, considering (i) the interests of the members of the Settlement

Classes in individually controlling the prosecution of separate actions; (ii) the extent and nature of

any litigation concerning the controversy already begun by members of the Settlement Classes;

(iii) the desirability or undesirability of concentrating the litigation of these claims in this particular

forum; and (iv) the likely difficulties in managing this Action as a class action.

        10.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court certifies,

solely for purposes of effectuating the Settlements, the following “Settlement Classes”:

        New York Class: All persons and entities who, during the Class Period, indirectly
        purchased an FX Instrument from a Defendant or co-conspirator in New York and/or while
        domiciled in New York, by entering into an FX Instrument with a member of the Direct
        Settlement Class, where the Direct Settlement Class member entered into the FX
        Instrument directly with a Defendant or co-conspirator. Excluded from the New York Class
        are Defendants and their co-conspirators; the officers, directors, and employees of any
        Defendant or co-conspirator; any entity in which any Defendant or co-conspirator has a
        controlling interest; any affiliate, legal representative, heir, or assign of any Defendant or
        co-conspirator; federal, state, and municipal government entities and agencies; any judicial
        officer presiding over this action and the members of his/her immediate family and judicial
        staff; and any juror assigned to this action. Also excluded from the New York Class are all
        indirect purchases of FX Instruments where the direct purchaser and indirect purchaser
        were operating outside of the U.S. at the time the direct purchase was made and the
        purchase was made with the foreign desk of a Defendant.




                                                    8
Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 9 of 17




 Arizona Class: All persons and entities who, during the Class Period, indirectly purchased
 an FX Instrument from a Defendant or co-conspirator in Arizona and/or while domiciled
 in Arizona, by entering into an FX Instrument with a member of the Direct Settlement
 Class, where the Direct Settlement Class member entered into the FX Instrument directly
 with a Defendant or co-conspirator. Excluded from the Arizona Class are Defendants and
 their co-conspirators; the officers, directors, and employees of any Defendant or co-
 conspirator; any entity in which any Defendant or co-conspirator has a controlling interest;
 any affiliate, legal representative, heir, or assign of any Defendant or co-conspirator;
 federal, state, and municipal government entities and agencies; any judicial officer
 presiding over this action and the members of his/her immediate family and judicial staff;
 and any juror assigned to this action. Also excluded from the Arizona Class are all indirect
 purchases of FX Instruments where the direct purchaser and indirect purchaser were
 operating outside of the U.S. at the time the direct purchase was made and the purchase
 was made with the foreign desk of a Defendant.

 California Class: All persons and entities who, during the Class Period, indirectly
 purchased an FX Instrument from a Defendant or co-conspirator and were thereby injured
 in California by entering into an FX Instrument with a member of the Direct Settlement
 Class, where the Direct Settlement Class member entered into the FX Instrument directly
 with a Defendant or co-conspirator. Excluded from the California Class are Defendants
 and their co-conspirators; the officers, directors, and employees of any Defendant or co-
 conspirator; any entity in which any Defendant or co-conspirator has a controlling interest;
 any affiliate, legal representative, heir, or assign of any Defendant or co-conspirator;
 federal, state, and municipal government entities and agencies; any judicial officer
 presiding over this action and the members of his/her immediate family and judicial staff;
 and any juror assigned to this action. Also excluded from the California Class are all
 indirect purchases of FX Instruments where the direct purchaser and indirect purchaser
 were operating outside of the U.S. at the time the direct purchase was made and the
 purchase was made with the foreign desk of a Defendant.

 Florida Class: All persons and entities who, during the Class Period, indirectly purchased
 an FX Instrument from a Defendant or co-conspirator in Florida and/or while domiciled in
 Florida, by entering into an FX Instrument with a member of the Direct Settlement Class,
 where the Direct Settlement Class member entered into the FX Instrument directly with a
 Defendant or co-conspirator. Excluded from the Florida Class are Defendants and their co-
 conspirators; the officers, directors, and employees of any Defendant or co-conspirator;
 any entity in which any Defendant or co-conspirator has a controlling interest; any affiliate,
 legal representative, heir, or assign of any Defendant or co-conspirator; federal, state, and
 municipal government entities and agencies; any judicial officer presiding over this action
 and the members of his/her immediate family and judicial staff; and any juror assigned to
 this action. Also excluded from the Florida Class are all indirect purchases of FX
 Instruments where the direct purchaser and indirect purchaser were operating outside of
 the U.S. at the time the direct purchase was made and the purchase was made with the
 foreign desk of a Defendant.




                                           9
Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 10 of 17




  Illinois Class: All persons and entities who, during the Class Period, indirectly purchased
  an FX Instrument from a Defendant or co-conspirator in Illinois and/or while domiciled in
  Illinois, by entering into an FX Instrument with a member of the Direct Settlement Class,
  where the Direct Settlement Class member entered into the FX Instrument directly with a
  Defendant or co-conspirator. Excluded from the Illinois Class are Defendants and their co-
  conspirators; the officers, directors, and employees of any Defendant or co-conspirator;
  any entity in which any Defendant or co-conspirator has a controlling interest; any affiliate,
  legal representative, heir, or assign of any Defendant or co-conspirator; federal, state, and
  municipal government entities and agencies; any judicial officer presiding over this action
  and the members of his/her immediate family and judicial staff; and any juror assigned to
  this action. Also excluded from the Illinois Class are all indirect purchases of FX
  Instruments where the direct purchaser and indirect purchaser were operating outside of
  the U.S. at the time the direct purchase was made and the purchase was made with the
  foreign desk of a Defendant.

  Massachusetts Class: All persons and entities who, during the Class Period, indirectly
  purchased an FX Instrument from a Defendant or co-conspirator in Massachusetts and/or
  while domiciled in Massachusetts, by entering into an FX Instrument with a member of the
  Direct Settlement Class, where the Direct Settlement Class member entered into the FX
  Instrument directly with a Defendant or co-conspirator. Excluded from the Massachusetts
  Class are Defendants and their co-conspirators; the officers, directors, and employees of
  any Defendant or co-conspirator; any entity in which any Defendant or co-conspirator has
  a controlling interest; any affiliate, legal representative, heir, or assign of any Defendant or
  co-conspirator; federal, state, and municipal government entities and agencies; any judicial
  officer presiding over this action and the members of his/her immediate family and judicial
  staff; and any juror assigned to this action. Also excluded from the Massachusetts Class
  are all indirect purchases of FX Instruments where the direct purchaser and indirect
  purchaser were operating outside of the U.S. at the time the direct purchase was made and
  the purchase was made with the foreign desk of a Defendant.

  Minnesota Class: All persons and entities who, during the Class Period, indirectly
  purchased an FX Instrument from a Defendant or co-conspirator in Minnesota and/or while
  domiciled in Minnesota, by entering into an FX Instrument with a member of the Direct
  Settlement Class, where the Direct Settlement Class member entered into the FX
  Instrument directly with a Defendant or co-conspirator. Excluded from the Minnesota
  Class are Defendants and their co-conspirators; the officers, directors, and employees of
  any Defendant or co-conspirator; any entity in which any Defendant or co-conspirator has
  a controlling interest; any affiliate, legal representative, heir, or assign of any Defendant or
  co-conspirator; federal, state, and municipal government entities and agencies; any judicial
  officer presiding over this action and the members of his/her immediate family and judicial
  staff; and any juror assigned to this action. Also excluded from the Minnesota Class are all
  indirect purchases of FX Instruments where the direct purchaser and indirect purchaser
  were operating outside of the U.S. at the time the direct purchase was made and the
  purchase was made with the foreign desk of a Defendant.




                                            10
    Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 11 of 17




       North Carolina Class: All persons and entities who, during the Class Period, indirectly
       purchased an FX Instrument from a Defendant or co-conspirator and were thereby injured
       in North Carolina, by entering into an FX Instrument with a member of the Direct
       Settlement Class, where the Direct Settlement Class member entered into the FX
       Instrument directly with a Defendant or co-conspirator. Excluded from the North Carolina
       Class are Defendants and their co-conspirators; the officers, directors, and employees of
       any Defendant or co-conspirator; any entity in which any Defendant or co-conspirator has
       a controlling interest; any affiliate, legal representative, heir, or assign of any Defendant or
       co-conspirator; federal, state, and municipal government entities and agencies; any judicial
       officer presiding over this action and the members of his/her immediate family and judicial
       staff; and any juror assigned to this action. Also excluded from the North Carolina Class
       are all indirect purchases of FX Instruments where the direct purchaser and indirect
       purchaser were operating outside of the U.S. at the time the direct purchase was made and
       the purchase was made with the foreign desk of a Defendant.

       11.     As defined in the Settlements, the term “Class Period” means December 1, 2007,

through July 19, 2019 (inclusive) for the Citigroup and MUFG Bank Settlements; December 1,

2007, through July 17, 2020 (inclusive) for the SC and SG Settlements; and December 1, 2007,

through December 15, 2015 (inclusive) for the Group Settlement.

       12.     As defined in the Settlements, the term “FX Instrument” for all Settlement Classes

is any FX spot, forward, swap, future, option, or any other FX transaction or instrument, the trading

or settlement value of which is related in any way to FX rates.

       13.     As defined in the Settlements, the term “Direct Settlement Class” for all Settlement

Classes refers to the class of direct purchasers who purchased an FX Instrument directly from one

or more Defendants or co-conspirators, which was certified for settlement purposes in FOREX,

see, e.g., ECF No. 1097 and defines the Direct Settlement Class as:

       All Persons who, between January 1, 2003 and December 15, 2015, entered into an FX
       Instrument directly with a Defendant, a direct or indirect parent, subsidiary, or division of
       a Defendant, a Released Party, or co-conspirator where such Persons were either domiciled
       in the United States or its territories or, if domiciled outside the United States or its
       territories, transacted FX Instruments in the United States or its territories. Specifically
       excluded from the Direct Settlement Class are Defendants; Released Parties; co-
       conspirators; the officers, directors, or employees of any Defendant, Released Party, or co-
       conspirator; any entity in which any Defendant, Released Party, or co-conspirator has a
       controlling interest; any affiliate, legal representative, heir, or assign of any Defendant,



                                                 11
    Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 12 of 17




        Released Party, or co-conspirator and any person acting on their behalf; provided, however,
        that Investment Vehicles shall not be excluded from the definition of the Direct Settlement
        Class. Also excluded from the Direct Settlement Class are any judicial officer presiding
        over this action and the members of his/her immediate family and judicial staff, and any
        juror assigned to this Action.

        14.     In the event that any of the five Settlements does not become effective in

accordance with the terms of the respective agreement or the Effective Date does not occur, the

certification of the Settlement Classes, as to whichever of the five Settlements did not become

effective, shall be deemed null and void without the need for further action by the Court or Settling

Defendants.

   V.         OTHER PROVISIONS

        15.     The Court approves and directs the implementation of all the terms of the

Settlements.

        16.     If this Final Approval Order is set aside, materially modified, or overturned by this

Court or on appeal, and is not fully reinstated on further appeal, this Final Approval Order

certifying the Settlement Classes shall be vacated nunc pro tunc.

        17.     For avoidance of doubt, because no individual or entity has validly or timely

requested exclusion from any of the Settlement Classes, all members of the Settlement Classes are

Releasing Parties and shall be bound by this Final Approval Order and by the Settlements.

        18.     The Court dismisses the Action, as well as all of the Released Claims, against any

of the Released Parties by the Releasing Parties, with prejudice, and the Releasing Parties are

enjoined from pursuing any Released Claim against any of the Released Parties. All parties are to

bear their own costs, except as otherwise provided in the Settlements.

        19.     For purposes of the Settlements, “Released Claims” is defined as any and all

manner of claims, including Unknown Claims as defined below, causes of action, cross-claims,




                                                 12
    Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 13 of 17




counter-claims, charges, liabilities, demands, judgments, suits, obligations, debts, setoffs, rights of

recovery, or liabilities for any obligations of any kind whatsoever (however denominated), whether

class or individual, in law or equity or arising under constitution, statute, regulation, ordinance,

contract, or otherwise in nature, for fees, costs, penalties, fines, debts, expenses, attorneys’ fees,

and damages, whenever incurred, and liabilities of any nature whatsoever (including joint and

several), known or unknown, suspected or unsuspected, asserted or unasserted, choate or inchoate,

which Class Plaintiffs and the Settlement Classes ever had, now have, or hereafter can, shall, or

may have, individually, representatively, derivatively, or in any capacity against the Released

Parties that arise from or relate to a factual predicate of the Action, including any conduct alleged

or that could have been alleged in any amended complaint or pleading therein, from the beginning

of time through the Effective Date. The Released Claims do not include: (i) any claims relating to

the enforcement of the settlement; or (ii) any claims of a Person that submits a timely Request for

Exclusion in connection with the notice whose request is accepted by the Court. With respect to

any and all Released Claims, the Parties stipulate and agree that, by operation of the Final

Judgment and Order of Dismissal, upon the Effective Date, Releasing Parties shall have expressly

waived and Class Members shall be deemed to have waived the provisions, rights, and benefits of

Cal. Civ. Code § 1542, which provides:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               THAT THE CREDITOR OR RELEASING PARTY DOES
               NOT KNOW OR SUSPECT EXIST IN HIS OR HER FAVOR
               AT THE TIME OF EXECUTING THE RELEASE AND
               THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
               MATERIALLY AFFECTED HIS OR HER SETTLEMENT
               WITH THE DEBTOR OR RELEASED PARTY.




                                                  13
    Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 14 of 17




and any and all provisions, rights, and benefits conferred by any law of any state or territory of the

United States, or principle of common law, which is similar, comparable, or equivalent to Cal.

Civ. Code § 1542.

       20.     “Unknown Claims” means any and all Released Claims against the Released Parties

which Releasing Parties do not know or suspect to exist in her, his, or its favor as of the Effective

Date, and any Settling Defendants’ Claims against Releasing Parties which Released Parties do

not know or suspect to exist in her, his, or its favor as of the Effective Date, which if known by the

Releasing Parties or Released Parties might have affected her, his, or its decision(s) with respect

to the Settlements.

       21.     For purposes of the Settlements, “Released Party” or “Released Parties” means

Settling Defendants along with Credit Suisse Group AG, Deutsche Bank Securities Inc., and each

of their past, present, and future, direct and indirect parents (including holding companies),

subsidiaries, affiliates, associates (all as defined in SEC Rule 12b-2 promulgated pursuant to the

Securities Exchange Act of 1934), divisions, predecessors, successors, and each of their respective

past, present, and future officers, directors, managers, members, partners, shareholders, insurers,

employees, agents, attorneys, legal or other representatives, trustees, heirs, executors,

administrators, advisors, and assigns, and the predecessors, successors, heirs, executors,

administrators, and assigns of each of the foregoing.

       22.     “Releasing Parties” for purposes of the Settlements means individually and

collectively Class Plaintiffs and each Class Member, on behalf of themselves and any of their

respective past, present or future officers, directors, stockholders, agents, employees, legal or other

representatives, partners, associates, trustees, beneficiaries, parents, subsidiaries, divisions,

affiliates, heirs, executors, administrators, purchasers, predecessors, successors, and assigns,




                                                  14
    Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 15 of 17




whether or not they object to the settlement set forth in this Settlement Agreement, and whether or

not they make a claim for payment from the Net Settlement Fund.

       23.     Upon the Effective Date, the Releasing Parties: (a) shall be deemed to have, and by

operation of this Final Approval Order, shall have fully, finally and forever waived, released,

relinquished, and discharged (i) all Released Claims against the Released Parties, regardless of

whether such Releasing Party executes and delivers a proof of claim; (ii) any rights to the

protections afforded under California Civil Code §1542 and/or any other similar, comparable, or

equivalent laws; (b) shall be forever enjoined from prosecuting in any forum any Released Claim

against any Released Parties; and (c) agree and covenant not to sue any of the Released Parties on

the basis of any Released Claims or to assist any third party in commencing or maintaining any

suit against any Released Party related in any way to any Released Claims.

       24.     Upon the Effective Date, claims against the Released Parties for contribution or

indemnification (however denominated) for all or a portion of any amounts paid in the Action by

way of settlement, judgment, or otherwise are barred.

       25.     This Final Approval Order shall not affect, in any way, the right of Class Plaintiffs

or the Releasing Parties to pursue claims, if any, outside the scope of the Released Claims.

       26.     Nothing in this Final Approval Order shall bar any action by any of the parties to

enforce or effectuate the terms of the Settlements or this Final Approval Order.

       27.     The Settlements, acts performed in furtherance of the Settlements, and/or

documents executed in furtherance of the Settlements may not be deemed or used as evidence or

an admission or other statement supporting: (a) the validity of any Released Claim; (b) any

wrongdoing or liability of the Released Parties; or (c) any fault or omission of the Released Parties

in any court, administrative agency, or other proceeding. Notwithstanding the foregoing, any of




                                                 15
    Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 16 of 17




the five Settlement Agreements may be filed in an action to enforce or interpret the terms of such

Settlement Agreement, the settlement contained therein, and any other documents executed in

connection with the performance of the agreements embodied therein. The Released Parties may

also file any of the Settlement Agreements and/or this Final Approval Order in any action that may

be brought against them in order to support a defense or counterclaim based on the principles of

res judicata, collateral estoppel, full faith and credit, release, good faith settlement, judgment bar,

or reduction or any other theory of claim preclusion or issue preclusion or similar defense or

counterclaim.

       28.      Any order entered regarding Plaintiffs’ request for an award of attorneys’ fees,

expenses, and incentive awards shall in no way disturb or affect this Final Approval Order and

shall be considered separate from this Final Approval Order.

       29.      If this Final Approval Order is set aside, materially modified, or overturned by this

Court or on appeal, and is not fully reinstated on further appeal, this Final Approval Order shall be

deemed vacated and shall have no force or effect whatsoever, to the extent provided by and in

accordance with the relevant Settlement(s). In the event that one or more of the Settlements are

terminated in accordance with their terms, vacated, or not approved, or the Effective Date fails to

occur for any reason, then the parties to the applicable, terminated Settlement(s) shall be deemed

to have reverted to their respective status as of the Execution Date(s) without prejudice, and, except

as otherwise expressly provided in the applicable Settlement(s), the parties shall proceed in all

respects as if the applicable Settlement(s) and any related orders had not been entered, and any

portion of the applicable Settlement Fund(s) previously paid by or on behalf of the applicable

settling defendant(s), together with any interest earned thereon (and, if applicable, re-payment of

any Fee and Expense Award(s), less Taxes due, if any, with respect to such income, and less costs




                                                  16
    Case 1:17-cv-03139-LGS-SDA Document 460 Filed 11/19/20 Page 17 of 17




of administration and notice actually incurred and paid or payable from the applicable Settlement

Fund(s) (not to exceed the threshold(s) specified in the applicable Settlement(s)) shall be returned

to the applicable settling defendants within the time period specified in the applicable

Settlement(s).

        30.      Without affecting the finality of this Final Approval Order in any way, this Court

hereby retains exclusive continuing jurisdiction over: (a) implementation of the Settlements and

any award or distribution of monies under the Settlements; (b) hearing and determining

applications for attorneys’ fees, costs, expenses, and service awards to Plaintiffs; and (c) the Parties

for the purpose of construing, enforcing, and administering the Settlements.

        31.      There is no just reason for delay in the entry of this Final Approval Order, and

immediate entry by the Clerk of the Court is directed.



So Ordered.

Dated: November 19, 2020
       New York, New York




                                                  17
